Citation Nr: 0206563	
Decision Date: 06/19/02    Archive Date: 06/27/02

DOCKET NO.  99-15 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

Entitlement to service connection for a skull fracture.

[The issue of entitlement to service connection for residuals 
of a concussion, to include a headache disorder, will be the 
subject of a later Board of Veterans' Appeals (Board) 
decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
October 1960 to October 1964.  This matter comes before the 
Board on appeal from a May 1999 rating decision by the 
Cheyenne, Wyoming, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
residuals of a head injury in service.  The veteran perfected 
appeals on claims of service connection for a scar near the 
right eye, a skull fracture, and a concussion with residual 
headaches.  A hearing was held before a hearing officer at 
the RO in October 1999.  

The Board is undertaking additional development on a claim of 
service connection for residuals of a concussion, including 
headaches, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing this issue.


FINDING OF FACT

There is no competent (medical) evidence that the veteran 
sustained a skull fracture in service or that she now has 
residuals of such injury.

CONCLUSION OF LAW

Service connection for a skull fracture is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).
REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001).  This legislation eliminated the well grounded claim 
provisions previously in effect and provided, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Regulations implementing the VCAA have now 
been published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The VCAA and implementing regulations apply in the instant 
case.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  [In Dyment v. 
Principi, 287 F.3d 1377 (2002), and Bernklau v. Principi, No. 
00-7122 (May, 20, 2002), the United States Court of Appeals 
for the Federal Circuit held that the "duty to assist" 
provisions of section 3(a) of the VCAA do not have 
retroactive effect.  The Board remains bound by VAOPGCPREC 
11-2000, which held that they do.  Regardless, for the 
reasons explained below, the matter of VCAA retroactivity is 
moot.]

The Board finds that with respect to the issue addressed on 
the merits herein there has been substantial compliance with 
the mandates of the VCAA and implementing regulations.  The 
claim has been considered on the merits.  The record includes 
service medical records, VA examination reports, and VA 
treatment records.  The RO has attempted to obtain accident 
reports and further medical records identified by the 
veteran, but no further records are available.  The veteran 
has been notified of the applicable laws and regulations.  
Discussions in October 2001 correspondence regarding the 
VCAA, in rating decisions, in the statement of the case, and 
in supplemental statements of the case have informed her what 
she needs to establish entitlement to the benefit sought and 
what evidence VA has obtained.  Where, as here, there has 
been substantial compliance with the VCAA and the 
implementing regulations, a remand for further review in 
light of the VCAA and implementing regulations would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The veteran is not prejudiced by the Board 
addressing the claim based on the current record.  Bernard v. 
Brown, 4 Vet. App. 384 (1994).

Factual Background

Service medical records reveal that in July 1963, the veteran 
was involved in an early morning automobile accident.  She 
sustained superficial lacerations to the right side of her 
face and chest.  The wounds were cleaned and sutured.  
Tenderness was noted in the right temporal area.  X-rays 
showed no evidence of a skull fracture.  Overnight 
observation was recommended.  On September 1964 service 
separation examination, the July 1963 car accident was noted.  
The examiner reported only a laceration to the cornea of the 
left eye, and stated that there were no complications or 
sequelae.

On February 1999 VA neurological examination, the veteran 
reported a history of a linear skull fracture from a car 
accident.  She stated that a doctor in service had diagnosed 
the fracture by x-ray and hospitalized her for several days.

In October 1999, the veteran testified at a personal hearing 
before a hearing officer at the RO.  She stated that when she 
first presented for treatment at the base hospital, she was 
not x-rayed.  Approximately eight hours later, a second 
doctor saw her and told her he suspected a linear skull 
fracture.  She was then sent for x-rays.

Analysis

The law provides that service connection will be granted for 
a disability if it is shown that the veteran suffers from 
such disability and that it resulted from an injury suffered 
or disease contracted in line of duty, or from aggravation in 
line of duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the 
merits on the issue of service connection, there must be 
medical evidence of current disability; medical or, in 
certain circumstances lay, evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West 12 Vet. 
App. 247, 253 (1999).

This decision addresses only the matter of service connection 
for residuals of a head injury in service consisting of a 
skull fracture.  The veteran also seeks service connection 
for other residuals of the head injury in service (residuals 
of a concussion with a headache disorder).  That matter will 
be addressed in a separate decision after further development 
deemed necessary is  completed.  While there is evidence that 
the veteran sustained a head injury in service, there is no 
competent (medical) evidence that such injury encompassed a 
skull fracture.    X-rays at the time showed no fracture.  
The sole evidence of a skull fracture in service is in the 
statements of the veteran, who reported that a doctor had 
told her she had a fracture.  However, she clarified at her 
October 1999 hearing that the doctor only suspected a linear 
skull fracture, which was not confirmed by the x-rays he 
ordered. As a layperson, she is not competent to render a 
diagnosis in an area which requires specialized knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
notes that the veteran was a medical technician in service, 
but there is no indication that she has any special expertise 
to establish a diagnosis of a fracture in the face of x-ray 
evidence to the contrary.  It is also significant with 
respect to the matter at hand that there is no medical 
evidence of current residual pathology from a skull fracture 
in service.  Without competent evidence that there was a 
skull fracture in service, and with no evidence of current 
residuals of a skull fracture, service connection for a skull 
fracture is not warranted. 


ORDER

Service connection for a skull fracture is denied.


		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

